Citation Nr: 1413361	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a left foot disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to November 1979 and from March 1981 to March 1983.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  During the pendency of this appeal, the appellant's claims file was transferred to the Regional Office in Winston-Salem, North Carolina (RO).  

The appeal is again remanded to the RO via the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Board in its January 2013 remand noted that questions of hereditable or congenital diseases versus congenital defects were raised by the medical record, including in statements of prior VA examiners.  

A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  Generally, congenital or developmental defects are not considered to be diseases or injuries within the meaning of applicable legislation providing VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990). 

The Board in January 2013 remanded the claimed foot disorders for an examiner to clarify whether those conditions identified upon VA examination in April 2011 and in the prior record were in the nature of developmental defects, or whether they were in the nature of disease or injury, to include disease or injury superimposed on existing defect.  The April 2011 examiner, while endeavoring to address the claimed disorders, ultimately failed to adequately attribute the claimed disabilities as one thing or the other, and thus failed to clarify the medical issues sufficiently to allow for the Board's adjudication of the claims.  

Similarly, the Board remanded claimed gastrointestinal disorders based on the April 2011 examiner characterizing some of these as genetic predispositions rather than disease processes.  A mere predisposition to develop a disease does not constitute an active disease process.  VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  However, the medical record appears to otherwise indicate that conditions, such as arteriovenous malformations are real physiological disorders of this Veteran and not mere "genetic predispositions."  The Board in January 2013 accordingly remanded for clarification of the nature and etiology of claimed gastrointestinal disorders.  

The obtained VA examinations in March 2013, however, did not address the claimed podiatric and gastrointestinal disabilities and their etiologies, ascribing many claimed disorders to cocaine abuse without clear medical rationale, or otherwise noting development of some disorders in service while at once opining that they did not develop in service, again without clear rationale.  

The Board considers the March 2013 examination and its findings and conclusions to be unreliable, as lacking adequate rationale grounded in the facts of the case and medical knowledge.  The Board thereby concludes that the March 2013 examination report is non-probative for purposes of the Board's adjudication of the appealed claims.  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board is compelled to again remand the case for adequate VA examination addressing the medical issues presented, including of service etiology and questions of disease or disabilities versus congenital defects or congenital predispositions.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Then, the Veteran must then be afforded an examination by a podiatrist, to address questions of service etiology of current foot disabilities, versus foot defects.  The examiner must be advised that the Veteran's active service periods were from October 1976 to November 1979 and from March 1981 to March 1983.  The claims file and all electronic records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  After review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination, the examiner must address the following:

a. The examiner must specifically address the Veteran's right foot pes planus, and any conditions caused by or contributed to by that pes planus; the Veteran's left foot pes planus, and any conditions caused by or contributed to by that pes planus; hallux valgus of the left great toe; and arthritis and bunion of the left first metatarsophalangeal joint.  For each of these conditions, the examiner must specifically address whether the condition is a congenital or developmental defect, defined as a condition which does not change or progress over the Veteran's lifetime, or in the alternative is a disease or disability which is subject to onset or change over the Veteran's lifetime.  For this purpose, a disease or disability may be one which is superimposed upon, or develops from, a congenital or developmental defect of the Veteran.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these conclusions.  

c.  For each disease or disability found, the examiner must provide an opinion as to whether the disease or disability was present in a period of active service, or is otherwise causally related to active service.  The examiner must specify all such diseases or disabilities of the feet and provide a separate opinion for each such disease or disability.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these opinions.  

d.  For each congenital or developmental defect found, or otherwise supported by the record, the examiner must provide an opinion as to whether a superimposing disease or disability of the feet was present in a period of active service, or is otherwise causally related to service.  The examiner must specify all such superimposing diseases or disabilities of the feet and provide a separate opinion for each such superimposing disease or disability.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these opinions.  

If the examiner cannot provide the requested opinions without resorting to speculation, this must be stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an examination by a gastroenterologist, to address questions of service etiology of current gastrointestinal and related conditions.  The examiner is to be advised that the Veteran's active service periods were from October 1976 to November 1979 and from March 1981 to March 1983.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary studies, tests, and evaluations must be performed and the results noted in the examination report.  After review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination, the examiner must address the following: 

a.  The examiner must separately address each current gastrointestinal or gastrointestinal-related condition inclusive of any found to be present over the course of the Veteran's claim.  The examiner must also separately address each of the following:  any current angioectasia, duodenitis, diverticulosis, arteriovenous malformations, and internal hemorrhoids. 

For each of these gastrointestinal or gastrointestinal-related conditions (including any current angioectasia, duodenitis, diverticulosis, arteriovenous malformations, and internal hemorrhoids), the examiner must specifically address whether the condition is 

a congenital or developmental defect, defined as a condition which does not change or progress over the Veteran's lifetime, or 

a genetic predisposition, defined as not a medical condition itself but a genetic basis which may lead to a medical condition, or 

a disease or disability which is subject to onset or change over the Veteran's lifetime.  

For this purpose, a disease or disability may be one which is superimposed upon (or develops from) a congenital or developmental defect of the Veteran.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these conclusions.  

c.  For each disease or disability found, the examiner must provide an opinion as to whether the disease or disability was present in a period of active service, or is otherwise causally related to active service.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these opinions.  

d.  For each congenital or developmental defect and each genetic predisposition found, or otherwise supported by the record, the examiner must provide an opinion as to whether a superimposing gastrointestinal or gastrointestinal-related disease or disability was present in a period of active service, or is otherwise causally related to service.  The examiner must specify all such superimposing diseases or disabilities and provide a separate opinion for each such superimposing disease or disability.  The examiner must provide an explanation, supported by facts of record and medical knowledge, for these opinions.  

If the examiner cannot provide the requested opinions without resorting to speculation, this must be stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the requested examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the medical opinions/reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After all appropriate development has been accomplished, the RO must readjudicate the issues on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including to the extent applicable, the presumption of soundness, congenital or developmental defects versus diseases, superimposed injury or disease, and aggravation of preexisting conditions.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case.  After they have had an opportunity to respond, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

